FILED
                                                       United States Court of Appeals
                                                               Tenth Circuit

                                                             August 19, 2013
                                                          Elisabeth A. Shumaker
                                                              Clerk of Court
                                 PUBLISH

              UNITED STATES COURT OF APPEALS

                              TENTH CIRCUIT



 JULIA COPELAND COOPER, an
 individual United States citizen,

       Plaintiff-Appellant,

 v.                                                 No. 12-1096

 NCS PEARSON, INC., a Minnesota
 corporation,

       Defendant-Appellee.


                 Appeal from the United States District Court
                         for the District of Colorado
                    (D.C. No. 1:10-CV-02840-PAB-CBS)


Harold R. Bruno III of Robinson Waters & O’Dorisio, P.C., Denver, Colorado,
for Plaintiff-Appellant.

Gregory S. Tamkin (Kerry LeMonte with him on the brief) of Dorsey & Whitney,
LLP, Denver, Colorado, for Defendant-Appellee.


Before LUCERO, SEYMOUR, and MURPHY, Circuit Judges.


SEYMOUR, Circuit Judge.
      Julia Copeland Cooper (Copeland) appeals from a grant of summary

judgment dismissing on statute of limitations grounds her Copyright Act claims

against NCS Pearson, Inc. for co-ownership of a psychological test. The statute

of limitations for claims under the Copyright Act is three years. 17 U.S.C. §

507(b). Because any such claims available to Ms. Copeland would have accrued

in 1993 or 1996 and she did not bring this action until 2010, we affirm.



                                         I.

      On review of summary judgment, we recite the relevant facts in the light

most favorable to the non-moving party. Fye v. Oklahoma Corp. Comm’n, 516

F.3d 1217, 1220 n.1 (10th Cir. 2008). In the 1980s and 1990s, Ms. Copeland

co-created a psychological test instrument called the Battery for Health

Improvement (BHI) with Mark Disorbio, her husband at the time, and Daniel

Bruns. Ms. Copeland is a physical therapist and Dr. Disorbio and Dr. Bruns are

both clinical psychologists. After creating the BHI, Ms. Copeland, Dr. Bruns, and

Dr. Disorbio formed a corporation called Battery for Health and Illness, Inc.

(BHI, Inc.). Dr. Bruns and Dr. Disorbio were the corporation’s directors and

Ms. Copeland was its President and registered agent. The record does not reflect

who owned the stock. In 1993, Dr. Bruns and Dr. Disorbio assigned their

intellectual property rights in the BHI to the corporation. Each assignment stated

that Dr. Bruns and Dr. Disorbio were the joint authors and owners of the BHI and

the “absolute proprietor[s] of the copyright and all attendant intellectual property
rights of the Work.” Aplt. App., vol. 1 at 103-04 (Dr. Bruns assignment), 143-44

(Dr. Disorbio assignment). The assignments further warranted that Dr. Bruns and

Dr. Disorbio “exclusively own[] all intellectual property rights in the Work and

that no other person has an option, claim, or right to the Work.” Id. at 104, 144.

Ms. Copeland executed these assignments as president of BHI, Inc.

      Effective May 4, 1993, Dr. Bruns, Dr. Disorbio, and BHI, Inc. granted

defendant’s predecessor corporation, National Computer Systems (NCS), “all

right, title, and interest” in the BHI, granting the right to publish and market the

test in exchange for royalties. Id. at 78. The Publication Agreement with NCS

defined the “authors” of the BHI as Dr. Bruns, Dr. Disorbio, and BHI, Inc., and

warranted that they “exclusively own all Intellectual Property Rights” in the BHI

“and that no other person has an option, claim, or right” to the test. Id. at 82.

The Publication Agreement did not identify Ms. Copeland as an author. It was

signed by Ms. Copeland for BHI, Inc., Dr. Bruns, Dr. Disorbio, and a

representative of NCS. We accept for summary judgment purposes Ms.

Copeland’s explanation that she signed the Agreement because Dr. Disorbio told

her that only clinical psychologists could be listed as authors of psychological

tests on “legal documents,” and she believed him at the time.

      In 1996, NCS first published the BHI. The cover stated that it was “by”

Dr. Bruns and Dr. Disorbio, “with contributions by” Ms. Copeland. Id., vol. 2 at

538. She was also listed below Dr. Bruns and Dr. Disorbio in the section “About

                                         -3-
the Authors.” Ms. Copeland was aware that she was being credited in this

manner. See id., vol. 1 at 255 (Ms. Copeland checked to see if there had been any

change in “the way I was credited since 1996”). In 1996, NCS began to send

royalty checks to BHI, Inc., to the attention of Ms. Copeland as President. She

disbursed 50% of the money to Dr. Bruns and 50% to Dr. Disorbio. Because she

and Dr. Disorbio were married, however, she effectively shared in his portion of

the royalties. They divorced in 1999. 1

      In 2002, defendant published new editions of the BHI that did not list

Ms. Copeland’s name on the cover or on the page about the authors. 2

Ms. Copeland discovered the change in 2009 and brought this action in federal

court in 2010. Her complaint sought a declaration that she is a one-third co-

owner (with NCS Pearson owning the other two-thirds) of the copyright to the

BHI, an order requiring NCS Pearson to start crediting her “in the same manner”

as it credits Dr. Bruns and Dr. Disorbio, and an accounting for her share of

revenues. Id. at 9. The district court granted summary judgment for defendant on

statute of limitations grounds, and thus did not reach defendant’s equitable


      1
       Ms. Copeland receives one-third of Dr. Disorbio’s royalties through their
divorce decree. It appears she did not raise any claims related to co-ownership of
the BHI in the divorce proceedings.
      2
        In both of these editions, Ms. Copeland was acknowledged as follows:
“The authors wish to express their appreciation to [plaintiff] whose knowledge,
professional expertise, and support greatly facilitated the completion of this
project.” Aplt. App., vol. 1 at 65, 72; id., vol. 2 at 415.

                                          -4-
defenses of estoppel, laches, and unclean hands.



                                          II.

      We review a grant of summary judgment de novo. Colorado Dep’t of Pub.

Health & Env’t v. United States, 693 F.3d 1214, 1221 (10th Cir. 2012). Summary

judgment is appropriate if there is “no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” Id. (quoting F ED . R. C IV .

P. 56(a)).

      No civil action under the Copyright Act can proceed “unless it is

commenced within three years after the claim accrued.” 17 U.S.C. § 507(b). The

Act is silent as to when a copyright claim “accrues,” and neither this circuit nor

the Supreme Court has specifically defined copyright claim accrual. However,

the statute of limitations for a federal cause of action generally “begins to run

when the plaintiff knows or has reason to know of the existence and cause of the

injury which is the basis of his action.” Indus. Constructors Corp. v. U.S. Bureau

of Reclamation, 15 F.3d 963, 969 (10th Cir. 1994). In the copyright co-ownership

context, no form of notice or constructive notice is clearer than “plain and express

repudiation of co-ownership . . . communicated to the claimant.” Zuill v.

Shanahan, 80 F.3d 1366, 1369 (9th Cir. 1996); id. at 1368 (contract offered to

plaintiffs stating that defendant was “sole owner and copyright holder” put

plaintiffs on notice even though plaintiffs did not sign contract); Ritchie v.

                                         -5-
Williams, 395 F.3d 283, 288 n.5 (6th Cir. 2005) (same, in letter); see also Roger

Miller Music, Inc. v. Sony/ATV Publ’g, LLC, 477 F.3d 383, 390 (6th Cir. 2007).

      The district court held that the 1993 Publication Agreement put Ms.

Copeland on notice that NCS was repudiating her ownership interest, assuming

she had one, in the BHI. Accordingly, the court held that her claim accrued in

1993. We reject Ms. Copeland’s argument that the district court impermissibly

weighed evidence or decided disputed facts to reach this conclusion. The court

relied only on the undisputed fact that Ms. Copeland signed the 1993 Agreement

knowing what it said, i.e., that NCS was acquiring “all Intellectual Property

Rights” to the BHI and that no person other than Dr. Bruns and Dr. Disorbio “has

an option, claim, or right” to the BHI. Aplt. App., vol. 1 at 82. Ms. Copeland has

not alleged that she signed the Agreement due to some form of fraudulent

concealment, inducement, or other improper behavior on defendant NCS

Pearson’s part which made her unaware of its contents. See, e.g., Indus.

Constructors, 15 F.3d at 969. We agree with the district court that the 1993

Agreement placed Ms. Copeland on notice that her ostensible copyright co-

ownership claim was in jeopardy and thereby started the statute of limitations

running.

      Ms. Copeland’s only explanation for why she signed the Agreement is that

Dr. Disorbio told her she could not be listed as an author of the BHI on legal

documents. She also asserts that Dr. Disorbio and Dr. Bruns continued to credit

                                        -6-
her as a co-author of the BHI on their own personal materials and CVs after 1993,

which kept her from realizing that NCS did not consider her a co-author. While

fraudulent concealment, inducement, or trickery by a defendant can toll the

statute of limitations of a federal cause of action, Indus. Constructors, 15 F.3d at

969; Irwin v. Dep’t. of Veterans Affairs, 498 U.S. 89, 96 (1990), Dr. Bruns and

Dr. Disorbio are not defendants in this action, and Ms. Copeland does not allege

any connection between their actions and defendant NCS Pearson.

      Ms. Copeland argues that the district court wrongly attributed dispositive

weight to the 1993 Agreement and ignored her explanation that she signed it only

because Dr. Disorbio told her that as a non-psychologist she could not be

recognized as an author on legal documents, which she believed to be legally

correct. But the district court’s analysis of the 1993 Agreement and

Ms. Copeland’s proffered facts was not a fact determination; it was an application

of the legal principle that ignorance of the law does not toll a statute of

limitations. Gatewood v. R.R. Ret. Bd., 88 F.3d 886, 889-90 (10th Cir. 1996).

      The district court reasoned in the alternative that if Ms. Copeland’s claim

did not accrue in 1993, it clearly accrued by 1996. We agree. Although Ms.

Copeland admitted she was aware of the 1996 BHI, which represented that it was

“by” Dr. Bruns and Dr. Disorbio, “with contributions by” her, in the present

action she nevertheless claims the right to be recognized in the same manner as

Dr. Bruns and Dr. Disorbio. Awareness that one is not being credited in the same

                                          -7-
manner as other authors starts the statute of limitations running for copyright

co-ownership claims. Aalmuhammed v. Lee, 202 F.3d 1227, 1231 (9th Cir. 2000).

Because Ms. Copeland was aware in 1996 of the basis for this claimed right – that

she was not being attributed in the same manner – her claim accrued then if it had

not already accrued in 1993.

      It is undisputed that Ms. Copeland was aware in 1996 she was not receiving

royalties but that Dr. Bruns and Dr. Disorbio were. Awareness that one is not

receiving royalties also puts one on notice of the basis for a copyright

co-ownership claim. Cambridge Literary Props., Ltd. v. W. Goebel

Porzellanfabrik, 510 F.3d 77, 90 (1st Cir. 2007); see also Santa-Rosa v. Combo

Records, 471 F.3d 224, 228 (1st Cir. 2006). Ms. Copeland argues that because

she received money paid as royalties for the BHI through Dr. Disorbio when she

was married to him, and later through the divorce decree, the district court should

not have attributed “dispositive significance” to the fact that she was not paid an

individual share of royalties by defendant or its predecessor. This argument is

specious. Spouses may share in one spouse’s royalties during a marriage by the

operation of marital property laws, and royalties can accordingly be divided upon

divorce as a form of marital property. See, e.g., Matter of Marriage of Monslow,

912 P.2d 735, 747 (Kan. 1996); In re Marriage of Heinze, 631 N.E.2d 728, 786

(Ill. App. Ct. 1994). That Dr. Disorbio’s royalty payments benefitted

Ms. Copeland because she was his spouse does not support even a weak inference

                                         -8-
that NCS recognized her to be a co-author of the BHI. Indeed, if Dr. Disorbio

and Ms. Copeland were each one-third owners of the copyright but had for some

reason agreed to receive their royalty payments in one check, we would expect

their “marital” share of royalties to have been two-thirds, with Dr. Bruns taking

the other third. Instead, Dr. Disorbio received half and Dr. Bruns received half.

This arrangement reinforces, rather than undermines, the conclusion the district

court drew from the other undisputed facts: that NCS believed Dr. Disorbio and

Dr. Bruns to be the only two authors of the BHI, and that Ms. Copeland, having

signed the 1993 Agreement and seen the 1996 BHI, knew or should have known

that NCS so believed.

      All of Ms. Copeland’s other proffered fact disputes are immaterial. “A fact

is ‘material’ if, under the governing law, it could have an effect on the outcome of

the lawsuit.” E.E.O.C. v. Horizon/CMS Healthcare Corp., 220 F.3d 1184, 1190

(10th Cir. 2000). Ms. Copeland relies heavily on the (disputed) fact that Dr.

Bruns and Dr. Disorbio represented her to be a BHI co-author on some of their

personal materials after 1993 and 1996, such as their CVs and websites. She does

not contend that these representations were done in connection with defendant

NCS Pearson and, as we have already noted, Dr. Bruns and Dr. Disorbio are not

defendants in this action. Thus, those facts, even if true, would not affect when

her claim accrued against NCS Pearson. Ms. Copeland also refers to evidence

that she was acknowledged as a co-author of other publications: an article about

                                         -9-
the BHI in a magazine, and a guidebook called Advanced BHI Interpretation.

Although these publications are related to the BHI, we fail to see (and

Ms. Copeland does not explain) how they would call into question NCS’s express

repudiation of her authorship of the BHI itself.

      Finally, Ms. Copeland contends that “throughout the 2000s” she saw

materials published by defendant that gave her authorship credit. But as we have

explained, the statute of limitations started running in 1993 or at best 1996, so it

would have expired in 1996 or 1999. Even assuming there were grounds to toll

the statute of limitations in “the 2000s,” therefore, that would not make

Ms. Copeland’s claim timely because the basis for tolling would have arisen after

the limitations period expired. Merchant v. Levy, 92 F.3d 51, 56 (2d Cir. 1996).

      Any copyright co-ownership claims Ms. Copeland might have had accrued

in 1993 or 1996 and are therefore barred by the three-year statute of limitations

set out in 17 U.S.C. § 507(b). 3 We affirm.




      3
        Any reference herein to Ms. Copeland’s copyright co-ownership claims is
purely hypothetical and not just because we have not reached their merits.
Equitable estoppel “prevent[s] a party from taking a legal position inconsistent
with an earlier statement or action that places his adversary at a disadvantage.”
Penny v. Giuffrida, 897 F.2d 1543, 1545 (10th Cir. 1990). Although we need not
reach the issue, we note that defendant’s equitable estoppel defense against even a
timely copyright co-ownership claim by Ms. Copeland would likely succeed,
given that she signed a document warranting to NCS that she did not have an
ownership interest in the BHI.

                                         -10-